Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 1 of 19 PageID# 291



                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA


 DEVIN G. NUNES

             Plaintiff,

       v.                                    Civil Case No. 1:19-cv-1148

 FUSION GPS A/K/A BEAN LLC, GLENN
 SIMPSON, and CAMPAIGN FOR
 ACCOUNTABILITY, INC.

             Defendants.


           REPLY MEMORANDUM OF LAW IN SUPPORT OF THE
   MOTION TO DISMISS OF DEFENDANTS GLENN SIMPSON AND FUSION GPS
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 2 of 19 PageID# 292



                                                   TABLE OF CONTENTS
INTRODUCTION....................................................................................................................... 1

ARGUMENT ............................................................................................................................... 1

     I.         PLAINTIFF DOES NOT HAVE STANDING BECAUSE HE HAS NOT ALLEGED
                AN INJURY-IN-FACT. ............................................................................................. 1
     II.        THE COURT LACKS PERSONAL JURISDICTION OVER DEFENDANTS
                FUSION GPS AND GLENN SIMPSON ................................................................... 4
     III.       THE COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF UNDER RICO .. 8
                A. PLAINTIFF DOES NOT CONTEST THAT THE COMPLAINT FAILS
                   TO ALLEGE THAT DEFENDANTS SIMPSON AND FUSION GPS
                   EACH COMMITTED AT LEAST TWO PREDICATE ACTS .......................... 8
                B. PLAINTIFF DOES NOT CONTEST THAT THE COMPLAINT FAILS
                   TO PLAUSIBLY PLEAD EITHER A COGNIZABLE INJURY, OR
                   THAT SUCH INJURY WAS PROXIMATELY CAUSED BY THE
                   ALLEGED RICO VIOLATION........................................................................... 10
                C. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD THAT
                   DEFENDANTS “RECEIVED ANY INCOME” DERIVED FROM A
                   PATTERN OF RACKETEERING ACTIVITY AS REQUIRED UNDER
                   SECTION 1962(a) ................................................................................................ 11
                D. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD THAT
                   DEFENDANTS ACQUIRED OR MAINTAINED ANY INTEREST OR
                   CONTROL OF AN ENTERPRISE THROUGH A PATTERN OF
                   RACKETEERING ACTIVITY AS REQUIRED UNDER SECTION
                   1962(b) .................................................................................................................. 12
                E. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD A VIOLATION OF
                   1962(c) BECAUSE IT DOES NOT ALLEGE AN ENTERPRISE
                   DISTINCT FROM DEFENDANTS OR THAT DEFENDANTS
                   CONDUCTED THE AFFAIRS OF THE ENTERPRISE THROUGH A
                   PATTERN OF RACKETEERING ACTIVITY. ................................................. 12
                F. THE COMPLAINT DOES NOT ADEQUATELY PLEAD PREDICATE
                   ACTS. .................................................................................................................. 13
                G. PLAINTIFF FAILS TO PLAUSIBLY PLEAD A VIOLATION OF THE
                   RICO CONSPIRACY PROVISION. .................................................................. 14
     IV.        THE COMMON LAW CONSPIRACY CLAIM SHOULD BE DISMISSED.......... 14
CONCLUSION ........................................................................................................................... 15




                                                                       i
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 3 of 19 PageID# 293



                                        INTRODUCTION

        Plaintiff’s opposition brief does not rescue the Amended Complaint. The brief’s diatribe

against Fusion GPS does not give this Court subject matter jurisdiction or personal jurisdiction

over Defendants Fusion GPS and Glenn Simpson. Nor does it cure the myriad, fatal defects in his

RICO claims.

        Plaintiff’s opposition brief, like the Amended Complaint, contains ad hominem attacks and

conspiracy theories about Defendants that have no bearing on this case. Likewise, the brief goes

so far to say that Defendants Simpson’s and Fusion GPS’ exercise and assertion of First

Amendment rights is “the rot that is decaying the fabric of American society.” Pl.’s Mem. In Opp.

to Defs’ Mtn. to Dismiss (Dkt. No. 31) at 24. These extraneous allegations cannot hide the

Plaintiff’s failure to respond to numerous arguments raised by Simpson and Fusion GPS, including

the Amended Complaint’s fundamental failure to plead Simpson’s or Fusion GPS’ alleged

involvement in two or more predicate acts. Plaintiff’s silence on this issue in his opposition brief,

and his unsupported responses to Simpson’s and Fusion GPS’ other arguments, make plain the

Amended Complaint’s failure to plead subject matter jurisdiction, personal jurisdiction, or a claim

for relief. The Amended Complaint should be dismissed with prejudice.

                                          ARGUMENT

   I.      PLAINTIFF DOES NOT HAVE STANDING BECAUSE HE HAS NOT
           ALLEGED AN INJURY-IN-FACT.

        Plaintiff’s allegations in his Amended Complaint (hereinafter “Complaint”) do not satisfy

his burden of establishing the “irreducible constitutional minimum” of standing. Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992)). The Complaint’s conclusory allegations about injury cannot establish an injury-in-fact,

and Plaintiff’s attempts to add new allegations in his brief (as opposed to the Complaint) fail.

                                                 1
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 4 of 19 PageID# 294



       Although Plaintiff claims that he plausibly alleges standing in paragraphs 4, 77, 79, 84, and

88 of his Complaint, see Pl.’s Mem. In Opp. to Defs’ Mtn. to Dismiss (Dkt. No. 31) (hereinafter

“Opp.”), nothing in those paragraphs plausibly alleges facts demonstrating that Plaintiff “suffered

an injury or threat of injury that is ‘credible,’ not ‘imaginary or speculative.’” Cooksey v. Futrell,

721 F.3d 226, 235 (4th Cir. 2013) (quoting Babbitt v. United Farm Workers Nat’l Union, 442 U.S.

289, 298 (1979)). Plaintiff must allege facts demonstrating a concrete injury to himself. See Judson

v. Bd. of Supervisors of Mathews Cty., Virginia, No. 4:18CV121, 2019 WL 2558243, at *4 (E.D.

Va. June 20, 2019) (explaining that a motion to dismiss for lack of subject matter jurisdiction “may

attack a complaint on its face, insofar as the complaint fails to allege facts upon which the court

can base jurisdiction”) (citing Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017)). He has not

done so in his Complaint.

       Instead, the Complaint includes only conclusory allegations that he “was injured in his

business, property and reputation by Defendants’ racketeering activity and tortious misconduct,”

Am. Compl. ¶ 4, and conclusory allegations are not entitled to a presumption of truth. See Beck,

848 F.3d at 270 (explaining that at the pleading stage, conclusory statements and legal conclusions

about the alleged injury are not presumed true). The same goes for all of the other conclusory

allegations he claims show an injury-in-fact. See Am. Compl. ¶ 77 (“Through a pattern of

racketeering activity . . . the Defendants engaged in concerted action the purpose of which was to

harass, intimidate, influence, obstruct and impede Plaintiff’s investigation, to dissuade Plaintiff

from making a criminal referral, and to injure Plaintiff’s reputation,”); Am. Compl. ¶ 79 (“Plaintiff

suffered injury and loss,”); Am. Compl. ¶ 84 (“Plaintiff suffered injury and loss,”); Am. Compl.

¶ 88 (“Plaintiff suffered damage and incurred loss, including, but not limited to, injury to his




                                                  2
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 5 of 19 PageID# 295



business and reputation, court costs, and other damages.”). Plaintiff has pleaded no factual

allegations demonstrating concrete harm from Defendants’ alleged conduct.

       Although Plaintiff impermissibly attempts to amend his allegations concerning standing in

his Memorandum in Opposition, see Opp. at 5, the Complaint’s allegations alone – not any new

allegations in an opposition brief – must demonstrate standing. See Beck, 848 F.3d at 270

(reviewing the requirements for a plaintiff to satisfy his burden of demonstrating standing in his

complaint). Nevertheless, to the extent he argues, in his brief, that he has alleged a “threatened

injury,” his argument fails because a threatened injury must be “‘certainly impending,’” Beck, 848

F.3d at 272 (holding that the plaintiffs failed to allege that the alleged threatened injury of future

identity theft was sufficiently imminent) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398,

401 (2013)), and the Complaint does not allege facts showing that any purported harm from the

Defendants’ alleged racketeering activity is “certainly impending,” Beck, 848 F.3d at 272, let alone

how such harm would come about or what the harm would entail.

       To avoid these pleading defects, Plaintiff relies on Allen, Allen, Allen & Allen v. Williams,

254 F. Supp. 2d 614 (E.D. Va. 2003), see Opp. at 6, but that case is inapposite because there, unlike

here, the plaintiffs alleged a concrete threat of prosecution. In Allen, the plaintiffs alleged that the

Virginia State Bar’s actions created a chilling effect on their right to advertise, in violation of the

First Amendment. Id. at 622. The defendants argued that the plaintiffs had not alleged the

necessary injury because the Bar’s opinions were only advisory and no formal disciplinary

proceedings had been initiated. Id. at 623. Nevertheless, the plaintiffs had “taken action that the

Bar Counsel and a disciplinary committee may find violates the Virginia Rules of Professional

Conduct,” id. at 624, and “[t]he [plaintiffs] do not claim an injury because of an opinion addressing

conduct that they might, at some point in the future, wish to take.” Id. Here, however, Plaintiff


                                                   3
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 6 of 19 PageID# 296



Nunes alleges no facts showing a concrete injury. He does not allege any imminent threat of injury

from a disciplinary action. He does not allege any actual injury from any of the alleged wrongful

conduct. In fact, it is not possible to discern or articulate what concrete injury Plaintiff attempts to

allege in his Complaint, or what he alleges specifically caused the unspecified injury. That is why

his Complaint fails to allege standing.

          Plaintiff fails to plausibly allege any injury to himself. Therefore, he lacks standing, and

the Complaint should be dismissed under Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction.

    II.      THE COURT LACKS PERSONAL JURISDICTION OVER DEFENDANTS
             FUSION GPS AND GLENN SIMPSON.

          The Complaint fails to establish personal jurisdiction over Defendants Fusion GPS and

Simpson.

          Plaintiff does not counter any of the jurisdictional facts set forth in Defendant Glenn

Simpson’s Declaration, attached as Exhibit 1 (Dkt. No. 26-1) to Defendants Simpson’s and Fusion

GPS’ Motion to Dismiss. Plaintiff also does not challenge Simpson’s or Fusion GPS’ arguments

that the Court lacks specific or general personal jurisdiction over Defendants Simpson and Fusion

GPS, as set out in Defendants’ Memorandum (Dkt. No. 26) at pp. 8-11. See Opp. at 8-11.

          Instead of pursuing the basis for personal jurisdiction that he pleads in his Complaint (i.e.,

specific and general jurisdiction consistent with due process under the Fourteenth Amendment,

based on Defendants’ alleged contacts with the forum), Plaintiff now advances two new bases for

personal jurisdiction not pleaded in the Complaint. 1 He argues that (1) 18 U.S.C. § 1965(d), which



1
  In his Complaint, Am. Compl. ¶ 18, Plaintiff alleged: “Each of the Defendants is subject to
personal jurisdiction in Virginia pursuant to Virginia’s long-arm statute, § 8.01-328.1(A)(1),
(A)(3), and (A)(4) of the Code, as well as the Due Process Clause of the United States Constitution.
The Defendants are subject to both general and specific personal jurisdiction.”
                                                    4
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 7 of 19 PageID# 297



permits nationwide service of process, authorizes the exercise of personal jurisdiction over

Simpson and Fusion GPS, pursuant to Federal Rule of Civil Procedure 4(k)(1)(C), 2 and (2) the co-

conspirator theory permits a non-party’s contacts with Virginia to be imputed to Defendants for

purposes of establishing personal jurisdiction. Opp. at 9.

       As to Plaintiff’s first argument, the nationwide service of process provision in § 1965 does

not apply here because Plaintiff’s RICO claims are “not colorable, i.e., [they are] implausible,

insubstantial, or frivolous.” D’Addario v. Geller, 264 F. Supp. 2d 367, 388 (E.D. Va. 2003) (citing

cases). Indeed, because the Complaint is “wholly insubstantial and immaterial,” ESAB Grp., Inc.

v. Centricut, Inc., 126 F.3d 617, 622 (4th Cir. 1997), Plaintiff cannot take advantage of nationwide

service of process under § 1965. In D’Addario, the court found it had personal jurisdiction under

§ 1965 because the complaint made a “colorable” RICO claim in that it pleaded the elements of a

RICO claim – namely, “1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

activity … (5) he was injured in his business or property (6) by reason of the RICO violation.” 264

F. Supp. 2d at 388 (internal quotation marks and citation omitted).

       By contrast, and as set forth infra at Section III of this brief and in Defendants’ opening

briefs in support of their motions to dismiss, here Plaintiff fails to plead the elements of a RICO

violation, and thus has not pleaded a “colorable” claim. Id. “A plaintiff must plead all the elements

of a violation under 18 U.S.C. § 1962 in order to state a civil claim under 1964(c),” Noble Sec.,

Inc. v. MIZ Eng’g, Ltd., 611 F. Supp. 2d 513, 550 (E.D. Va. 2009) (holding that the plaintiff had




2
  That Rule provides: “Serving a summons or filing a waiver of service establishes personal
jurisdiction over a defendant … when authorized by a federal statute.” Fed. R. Civ. P. 4(k)(1)(C).

                                                 5
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 8 of 19 PageID# 298



sufficiently pleaded all of the elements of § 1962 such that the plaintiff could take advantage of

the nationwide service of process provision), and Plaintiff Nunes has not done that here.

       Plaintiff has not alleged two or more predicate acts by either Simpson or Fusion GPS, see

Defs.’ Mem. in Supp. of Mtn. to Dismiss at 13-16, and thus has not pleaded a pattern of

racketeering activity. This is a critical point left uncontested in Plaintiff’s opposition brief. The

Complaint does not allege a cognizable injury, or that any such injury was proximately caused by

Defendant’s alleged racketeering activity, see id. at 17-19. Plaintiff’s brief does not address

Defendants’ argument that the only direct cause of any alleged harm from the submission of the

ethics complaints could be the Office of Congressional Ethic’s (“OCE”) independent and

discretionary decision to investigate Plaintiff – not from anything the Defendants allegedly did.

The Complaint also fails to allege an enterprise distinct from the Defendants, id. at 20, or predicate

acts, id. at 22-27. Additionally, the very premise of this claim – that the use of a lawful process

created by Congress for the public to submit complaints about the ethical conduct vel non of its

Members is a predicate act for a RICO violation – is precisely the kind of “implausible,

insubstantial, or frivolous” complaint that defeats nationwide service of process. D’Addario, 264

F. Supp. 2d at 388. Because Plaintiff’s RICO claims are therefore “wholly immaterial or

insubstantial,” ESAB Grp., Inc., 126 F.3d at 629, he is not “entitled to take advantage of the federal

statute’s nationwide service of process provision.” Republic of Panama v. BCCI Holdings

(Luxembourg) S.A., 119 F.3d 935, 942 (11th Cir. 1997) (stating that so long as the federal claim is

not “wholly immaterial or insubstantial,” a plaintiff may rely on the federal statute’s nationwide

service of process provision).

       Plaintiff’s second argument in support of this Court’s personal jurisdiction is likewise not

included in the Complaint – i.e., that the alleged actions of Non-Party Liz Mair are sufficient to


                                                  6
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 9 of 19 PageID# 299



confer personal jurisdiction over Defendants Simpson and Fusion GPS, through “the conspiracy

theory of personal jurisdiction.” Opp. at 10. The argument is meritless.

       First, the “conspiracy theory of personal jurisdiction” does not apply to this case because

the Complaint does not allege that Defendants Simpson and Fusion GPS conspired with Mair. In

support of this theory, Plaintiff cites to paragraphs 62 and 63 of his Complaint, but the allegations

in those paragraphs do not state any facts showing that Simpson, Fusion GPS, and Mair “agreed

to commit a substantive RICO offense” and “knew of and agreed to the overall objective of the

RICO offense.” United States v. Abed, 203 F.3d 822 (4th Cir. 2000) (Table). Alleging that “Fusion

GPS, acting in concert with CfA and Mair, coordinated the attacks on Plaintiff with McClatchy

…” is not sufficient to allege a conspiracy. Am. Compl. ¶ 63. It is yet another conclusory allegation

unsupported by any specific, factual allegations and, furthermore, acting “in concert with” is not

sufficient to show an agreement. “Mere conclusory allegations that all Defendants generally

conspired or helped each other violate Section 1962(a) or (c) [are] insufficient” to establish a

conspiracy. Chambers v. King Buick GMC, LLC, 43 F. Supp. 3d 575, 608 (D. Md. 2014)

(dismissing RICO conspiracy claim because the complaint provided “no details regarding when

such an agreement was entered into or the contours of any such agreement.”).

       Second, the Complaint does not plead facts showing that the Court can exercise personal

jurisdiction over Mair. Therefore, even if Mair’s contacts with the forum were imputed to Simpson

and Fusion GPS, they are not sufficient to establish personal jurisdiction. The Complaint does not

allege “adequate minimum contacts” by Mair in Virginia. St. Paul Fire & Marine Ins. Co. v.

Hoskins, No. 5:10-CV-00087, 2011 WL 1897683, at *3 (W.D. Va. May 18, 2011) (explaining that

“[u]nder a conspiracy theory of personal jurisdiction, a conspirator not present in the forum state

will, nevertheless, be adjudged to have had a personal presence in the forum State by means of


                                                 7
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 10 of 19 PageID# 300



 adequate minimum contacts of the other conspirators.”) (internal quotation marks and citation

 omitted). Moreover, Plaintiff’s cause of action does not “aris[e] out of or relate[ ] to,” Daimler AG

 v. Bauman, 571 U.S. 117, 127 (2014), Mair’s alleged contacts with the forum because the cause

 of action arises out of the alleged ethics complaints submitted by Defendant CfA in the District of

 Columbia, see Am. Compl. ¶¶ 55, 58, 61, and the Complaint does not allege that Mair had any

 involvement with the three alleged CfA ethics complaints. Consequently, the Complaint does not

 plead specific personal jurisdiction over Mair. Finally, the Complaint does not plead facts showing

 that the Court can exercise general personal jurisdiction over Mair, i.e., that she is domiciled in

 Virginia. See Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011).

    III.      THE COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF UNDER RICO

           The Complaint attempts to allege that Defendant CfA’s submission of three ethics

 complaints to the OCE constituted three predicate acts amounting to a pattern of racketeering

 activity. In his opposition, Plaintiff does not dispute that the Complaint’s predicate acts are limited

 to the Complaint’s allegations that CfA submitted three ethics complaints about Plaintiff to OCE.

    A. PLAINTIFF DOES NOT CONTEST THAT THE COMPLAINT FAILS TO
       ALLEGE THAT DEFENDANTS SIMPSON AND FUSION GPS EACH
       COMMITTED AT LEAST TWO PREDICATE ACTS.

           In Defendants Simpson’s and Fusion GPS’ opening brief, they point out the Complaint’s

 capital flaw: its failure to allege Defendants Simpson’s and Fusion GPS’ involvement in two or

 more predicate acts, namely in two or more of the three alleged ethics complaints filed against

 Plaintiff. This failure defeats any claim of a RICO violation by either Defendant. See Defs’ Mem.

 in Supp. of Mtn. to Dismiss at 13-16 (discussing Am. Compl. ¶¶ 55-64); Palmetto State Med. Ctr.,

 Inc. v. Operation Lifeline, 117 F.3d 142, 148 (4th Cir. 1997) (requiring a RICO plaintiff to

 adequately allege “at a minimum, [that] each RICO defendant committed two acts of racketeering


                                                   8
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 11 of 19 PageID# 301



 activity within a ten-year period”). In his opposition brief, Plaintiff does not contest this pleading

 defect. His silence is tantamount to an admission of this fatal flaw.

        Plaintiff, for example, does not dispute the Complaint’s failure to allege any personal

 involvement by Defendant Simpson in the research, drafting, or filing of any of the three ethics

 complaints.

        Nor does Plaintiff contest that the Complaint attempts to allege that Fusion GPS was

 involved only in the first ethics complaint. See Am. Compl. ¶ 55 (alleging that “CfA, acting in

 concert with Fusion GPS, faxed an ‘ethics’ complaint against Plaintiff to the Office of

 Congressional Ethics,” without specifying what “acting in concert” means). For the other two

 ethics complaints, the Complaint does not include any factual allegations that Fusion GPS had any

 role in the drafting, research, or submission of the two subsequent ethics complaints. See Am.

 Compl. ¶¶ 58-61 & Defs’ Mem. in Supp. of Mtn. to Dismiss at 14-16.

        Therefore, the Complaint does not plead that Fusion GPS or Glenn Simpson engaged in a

 “pattern of racketeering activity,” and thus, as to these two Defendants, the analysis of the “pattern”

 requirement ends here. 3 The RICO claims should be dismissed against these Defendants, on that



 3
   For the reasons stated in Simpson’s and Fusion GPS’ opening brief, at pp. 16-17 n.7, Plaintiff
 fails to adequately allege a pattern of racketeering activity, i.e., that the predicate acts are related
 and continuous. In his Opposition, Plaintiff concedes that a period of less than two years is
 insufficient to establish close-ended continuity, see Opp. at 15, and here the Complaint alleges acts
 that span a mere seven months. See Am. Compl. ¶¶ 55, 58, 60 (alleging conduct from January 25,
 2018 to July 11, 2018). In arguing that the Complaint alleges open-ended continuity, Plaintiff
 points only to ¶ 70 of the Amended Complaint, but that paragraph concerns alleged payments to
 Fusion GPS for research that has nothing to do with the alleged predicate acts of submitting the
 ethics complaints. Moreover, to the extent Plaintiff tries to allege open-ended continuity claiming
 that “Fusion GPS’ dirty tricks and pattern of obstructing justice continue to the present day,” Am.
 Compl. ¶ 71, citing to Simpson’s book, Crime in Progress, and a Department of Justice Office of
 Inspector General report, that argument lacks merit because, as explained by the Supreme Court,
 in analyzing continuity, “what must be continuous” are the “RICO’s predicate acts or offenses.”
 H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 242 (1989). Yet the Complaint does not plausibly
 allege (or even attempt to allege) that Crime in Progress or the IG Report are predicate acts; thus,
                                                    9
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 12 of 19 PageID# 302



 basis alone.

     B. PLAINTIFF DOES NOT CONTEST THAT THE COMPLAINT FAILS TO
        PLAUSIBLY PLEAD EITHER A COGNIZABLE INJURY, OR THAT SUCH
        INJURY WAS PROXIMATELY CAUSED BY THE ALLEGED RICO
        VIOLATION.

         Likewise, Plaintiff largely ignores Simpson’s and Fusion GPS’s argument that the

 Complaint fails to plausibly plead a cognizable injury or that the injury was proximately caused

 by the alleged RICO violation. See Defs’ Mem. in Supp. of Mtn. to Dismiss at 17-19. In his brief,

 Plaintiff acknowledges that a RICO plaintiff must adequately plead that the alleged racketeering

 activity “led directly” to the alleged harm. Opp. at 18. But Plaintiff merely restates this legal

 standard and says he met it, without pointing to any specifics in the Complaint to support such a

 conclusion: “As alleged in Plaintiff’s complaint, Defendant’s obstruction of justice directly caused

 injury to Plaintiff’s business, property and professional reputation.” Opp. at 18. However, the

 Complaint does not set forth any facts supporting this statement.

         The Complaint certainly does not plausibly allege a “direct causal connection between the

 predicate offense and the alleged harm.” Hemi Grp., LLC v. City of New York, N.Y., 559 U.S. 1,

 10-12 (2010) (internal quotation marks omitted). In their opening brief, Defendants Simpson and

 Fusion GPS explain that any harm to Plaintiff (had he adequately alleged harm) could not have

 resulted from the alleged predicate acts (Defendant CfA’s submission of the ethics complaints),

 but rather could only have resulted from the OCE’s independent decision to investigate Plaintiff.

 Defs’ Mem. in Supp. of Mtn. to Dismiss at 17-19. Plaintiff does not address, let alone dispute, this

 critical point in his opposition brief.



 those publications do not relate to the continuity analysis at all, as they do not show that the
 predicate acts alleged in the Complaint (the ethics complaints) are “a regular way of conducting
 defendant’s ongoing legitimate business.” Id. at 243.

                                                 10
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 13 of 19 PageID# 303



        The Complaint also fails to allege that Plaintiff was “injured in his business or property by

 reason of a violation” of the statute. Int’l Data Bank Ltd. v. Zepkin, 812 F.2d 149, 151 (4th Cir.

 1987) (quoting 18 U.S.C. § 1964(c)). Plaintiff does not state facts plausibly alleging that he was

 injured in his business or property; as discussed previously in Section I, the Complaint describes

 Plaintiff’s alleged “injuries” in a conclusory fashion not entitled to a presumption of truth. See

 Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“[A] court considering a motion to dismiss can choose

 to begin by identifying pleadings that, because they are no more than conclusions, are not entitled

 to the assumption of truth.”).

        Therefore, Plaintiff fails to allege proximate cause or a cognizable RICO injury, warranting

 dismissal of the case with prejudice.

   C. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD THAT DEFENDANTS
      “RECEIVED ANY INCOME” DERIVED FROM A PATTERN OF
      RACKETEERING ACTIVITY AS REQUIRED UNDER SECTION 1962(a).

        Plaintiff also fails to effectively counter Simpson’s and Fusion GPS’ argument that the

 Complaint does not establish that Fusion GPS (or any of the Defendants) “received income

 derived” from submitting the ethics complaints. The allegation that “[o]n August 1, 2019, Plaintiff

 learned that CfA paid Fusion GPS almost $140,000 in 2018 to conduct ‘research,’” Am. Compl.

 ¶ 68, does not state facts plausibly alleging that Fusion GPS received income for the alleged ethics

 complaints. In addition, the allegations about various third-parties’ payments to Fusion GPS in

 2016 and 2017 for research concerning President Trump, Am. Compl. ¶ 70, do not relate to

 “income derived” from CfA’s alleged 2018 submission of the ethics complaints about Plaintiff

 (not President Trump), and thus are irrelevant to whether Plaintiff plausibly alleged this

 requirement under § 1962(a). Plaintiff points to paragraph 2 of his Complaint, but the recitation of

 the elements of the statute in that paragraph is not a statement of facts showing a plausible claim


                                                 11
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 14 of 19 PageID# 304



 for violation of § 1962(a). See Opp. at 19 & Am. Compl. ¶ 2. Accordingly, the claim for violation

 of § 1962(a) should be dismissed.

      D. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD THAT DEFENDANTS
         ACQUIRED OR MAINTAINED ANY INTEREST OR CONTROL OF AN
         ENTERPRISE THROUGH A PATTERN OF RACKETEERING ACTIVITY AS
         REQUIRED UNDER SECTION 1962(b).

         Plaintiff’s bare-bones contention that his “plausible, non-speculative, factual allegations

 related to Defendants’ efforts to obstruct justice in 2018 and 2019 plainly support their claim that

 Defendants exerted substantial control over the alleged enterprise described above,” Opp. at 19, a

 contention that is unsupported by any citations to the Complaint, does not show how the Complaint

 makes any factual assertions showing that Defendants “acquir[ed] or maintain[ed]” any interest in

 or control of an enterprise through a pattern of racketeering activity. 18 U.S.C. § 1962(b). Rather,

 this argument is yet another example of Plaintiff, in his opposition brief, restating the legal standard

 and claiming the Complaint meets it, without referring to any specific allegations in the Complaint

 to support that conclusion. Accordingly, the claim under Section 1962(b) fails.

     E. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD A VIOLATION OF 1962(c)
        BECAUSE IT DOES NOT ALLEGE AN ENTERPRISE DISTINCT FROM
        DEFENDANTS OR THAT DEFENDANTS CONDUCTED THE AFFAIRS OF THE
        ENTERPRISE THROUGH A PATTERN OF RACKETEERING ACTIVITY.

         In his opposition brief, Plaintiff does not – and cannot – point to any specific allegation in

 the Complaint to support either a plausible allegation of an “enterprise” that is “distinct from the

 persons alleged to have violated § 1962(c),” Palmetto, 117 F.3d at 148, or a plausible allegation

 that the defendants “conducted or participated in the conduct of the enterprise’s affairs, not just

 their own affairs.” Myers v. Lee, No. 1:10CV131 AJTJFA, 2010 WL 3745632, at *3 (E.D. Va.

 Sept. 21, 2010) (quoting Reves v. Ernst & Young, 507 U.S. 170, 185 (1993) (emphasis in the

 original)).


                                                   12
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 15 of 19 PageID# 305



          Without pointing to any actual allegations in the Complaint, Plaintiff makes the following

 sweeping statement that he:

          satisfies the pleading requirements by alleging facts regarding the formation, nature
          and operation of the alleged enterprise. The facts detailed in the complaint support
          the plausible inference that Fusion, Simpson and CfA did not merely participate in
          the alleged enterprise through their ordinary business activity, but, at least in the
          case of Fusion and Simpson, helped to devise and structure an associated group of
          individuals and businesses whose purpose it was to smear Plaintiff and obstruct
          justice, including Plaintiff’s congressional investigations.

 Opp. at 20-21. The inventive details are found only in his brief, not the Complaint, and thus are

 immaterial.

          Plaintiff also contradicts the allegations in his Complaint when he argues: “The enterprise

 is distinct from Fusion, Simpson and CfA, the individuals alleged to have violated the RICO

 statute, because it is comprised of other individuals and entities, including Mair and McClatchy.”

 Opp. at 13. In fact, in his Complaint, he defines the enterprise as as an association-in-fact of the

 Defendants, and Mair and McClatchy are not Defendants: “The Defendants are persons associated

 in fact (a RICO enterprise).” Am. Compl. ¶ 2. For all of these reasons, Plaintiff’s § 1962(c) claim

 fails.

     F. THE COMPLAINT DOES NOT ADEQUATELY PLEAD PREDICATE ACTS.

          Plaintiff’s opposition barely touches on Simpson’s and Fusion GPS’ arguments that

 Plaintiff has failed to adequately allege predicate acts. See Opp. at 14-15. Plaintiff merely states,

 again without citing to allegations in the Complaint, that “[t]he complaint details what Defendants’

 did, when they did it, and how each act violated each statute.” Opp. at 14. But as detailed in

 Simpson’s and Fusion GPS’ opening brief, the Complaint does no such thing. See Defs.’ Mem. in




                                                   13
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 16 of 19 PageID# 306



 Supp. of Mtn. to Dismiss at 22-27. 4 For all of the reasons explained in that brief, the Complaint

 fails to plausibly allege a violation of 18 U.S.C. §§ 1343, 1503(a), 1512(b)(1), 1512(b)(2),

 1512(d)(2)-(4), or 1513(e). Moreover, the alleged criminal conduct constitutes protected First

 Amendment activity that cannot violate any of the criminal statutes cited in the Complaint. See

 Defs.’ Mem. in Supp. of Mtn. to Dismiss at 26.

     G. PLAINTIFF FAILS TO PLAUSIBLY PLEAD A VIOLATION OF THE RICO
        CONSPIRACY PROVISION.

           Plaintiff does not point to any allegations in his Complaint stating facts that plausibly allege

 “(1) that two or more people agreed to commit a substantive RICO offense and (2) that the

 defendant[s] knew of and agreed to the overall objective of the RICO offense.” United States v.

 Abed, 203 F.3d 822 (4th Cir. 2000) (Table). Moreover, Plaintiff does not dispute that where a

 complaint fails to adequately allege a violation of the RICO substantive provisions, 1962(a)-(c),

 Plaintiff’s RICO conspiracy claim also fails. See GE Inv. Private Placement Partners II v. Parker,

 247 F.3d 543, 551 n.2 (4th Cir. 2001).

     IV.      THE COMMON LAW CONSPIRACY CLAIM SHOULD BE DISMISSED.

           Because Plaintiff’s RICO claims must be dismissed, the Court should decline to exercise

 supplemental jurisdiction over Plaintiff’s common law conspiracy claim, 28 U.S.C. § 1367(c)(3). 5


 4
  Moreover, although Simpson and Fusion GPS pointed out that 18 U.S.C. § 1503 is not applicable
 to obstruction of congressional proceedings, see id. at 22, and suggested that Plaintiff perhaps
 intended to plead 18 U.S.C. § 1505, Plaintiff continues to cite only § 1503(a) as a basis for a
 predicate act, not § 1505. Defendant CfA alerted Plaintiff to this same error in CfA’s motion to
 dismiss Plaintiff’s first Complaint, see Mem. in Supp. of CfA’s Mtn. to Dismiss the First Compl.
 (Dkt. No. 7) at 22 . At this point, Defendant should be held to have pleaded only § 1503(a), not
 § 1505.
 5
   To the extent that Plaintiff claims that the Court has diversity jurisdiction over this claim, that
 claim fails. The Complaint does not plead complete diversity because it does not allege the
 citizenship of any of the parties. See Am. Compl. ¶ 5, 8, 9, 12. See Contreras v. Thor Norfolk
 Hotel, L.L.C., 292 F. Supp. 2d 794, 797 (E.D. Va. 2003) (citing Chemical Leaman Tank Lines Inc.
 v. Aetna Cas. & Ins. Co., 177 F.3d 210, 222 n.13 (3d Cir. 1999) for the principle that “[i]n a
                                                     14
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 17 of 19 PageID# 307



 Furthermore, Plaintiff fails to state a plausible claim for common law conspiracy. He has not

 alleged any of the elements for such a claim – i.e., “1) an agreement between two or more persons;

 2) to participate in an unlawful act, or a lawful act in an unlawful manner; 3) an injury caused by

 an unlawful overt act performed by one of the parties to the agreement; and 4) that the overt act

 was done pursuant to and in furtherance of the common scheme.” Skillstorm, Inc. v. Elec. Data

 Sys., LLC, 666 F. Supp. 2d 610, 618 (E.D. Va. 2009). See Am. Compl. ¶ 87 (alleging only that

 “[t]he Defendants’ actions, detailed above, constitute a conspiracy at common law.”). His

 conclusory allegation, without any more specific allegations about an agreement between any of

 the Defendants and anyone else, fails to establish a plausibly pleaded common law conspiracy.

 Moreover, the submission of ethics complaints to OCE at OCE’s invitation is not an unlawful act

 or a lawful act in an unlawful manner. See Def’s Mem. in Supp. of Mtn. to Dismiss at 22-27.

                                           CONCLUSION

        As stated in the opening brief, a dismissal of this case should be with prejudice, Defs’

 Mem. in Supp. of Mtn. to Dismiss at 1 & 28, and Plaintiff does not request that any dismissal of

 the Amended Complaint be without prejudice. Therefore, for all of the foregoing reasons and the

 reasons stated in Simpson’s and Fusion GPS’ Memorandum in Support of the Motion to Dismiss,

 the Amended Complaint should be dismissed with prejudice.




 diversity action, the plaintiff must state all parties' citizenship such that the existence of complete
 diversity can be confirmed.”). Furthermore, the Complaint’s conclusory allegations about damages
 are not sufficient to allege an amount in controversy of more than $75,000. See Wood v. Maguire
 Auto., LLC, 508 F. App'x 65 (2d Cir. 2013) (affirming dismissal of complaint for lack of subject
 matter jurisdiction because plaintiff’s “allegation in her complaint of $75,000 in controversy is
 conclusory and not entitled to a presumption of truth.”).
                                                   15
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 18 of 19 PageID# 308



 Dated: February 3, 2020
                                    By:     /s/ Kerry Brainard Verdi
                                    Kerry Brainard Verdi
                                    Verdi & Ogletree PLLC
                                    1325 G St NW, Suite 500
                                    Washington, DC 20005
                                    Tel: (202) 449-7703
                                    Fax: (202) 449-7701
                                    kverdi@verdiogletree.com

                                    Joshua A. Levy (pro hac vice)
                                    Rachel Clattenburg (pro hac vice)
                                    Levy Firestone Muse LLP
                                    1401 K. St. NW, Ste. 600
                                    Washington, D.C. 20005
                                    jal@levyfirestone.com
                                    Tel: 202-845-3215
                                    Fax: 202-595-8253

                                    Counsel for Defendants
                                    Fusion GPS and Glenn Simpson




                                      16
Case 1:19-cv-01148-LO-TCB Document 32 Filed 02/03/20 Page 19 of 19 PageID# 309




                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served through the Court’s electronic
 filing system on February 3, 2020 to counsel of record.




                                                             ___/s/ Kerry Brainard Verdi_____
                                                                Kerry Brainard Verdi




                                                 17
